  Case 15-35453         Doc 46     Filed 10/09/18 Entered 10/09/18 10:01:32              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35453
         ANTHONY VAVAL, SR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/19/2015.

         2) The plan was confirmed on 02/29/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/14/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-35453        Doc 46        Filed 10/09/18 Entered 10/09/18 10:01:32                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $6,047.68
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $6,047.68


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,811.42
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $283.00
    Other                                                                     $30.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,124.42

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE AUTO FINANCE          Unsecured      6,248.00       8,386.68         8,386.68           0.00       0.00
CDA PONTIAC                       Unsecured          83.00           NA               NA            0.00       0.00
CERTIFIED SERVICES INC            Unsecured          43.00           NA               NA            0.00       0.00
CHECK & GO                        Unsecured         230.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         200.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      4,200.00       4,951.00         4,951.00           0.00       0.00
CNAC DOWNERS GROVE                Unsecured      1,750.00            NA               NA            0.00       0.00
Convergent Outsourcing            Unsecured         133.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT LP              Unsecured      2,014.00            NA               NA            0.00       0.00
Forest Park National Bank         Secured       84,732.00            NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured      1,337.00       1,336.59         1,336.59           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured      3,000.00       1,916.12         1,916.12           0.00       0.00
MILLENIUM CREDIT CON              Unsecured         614.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         400.00      1,301.55         1,301.55           0.00       0.00
Senex Services Corp               Unsecured         131.00           NA               NA            0.00       0.00
SIX DAY AUTO                      Unsecured         900.00           NA               NA            0.00       0.00
SIX DAY AUTO                      Secured        2,500.00            NA          3,400.00      1,689.39     233.87
TITLEMAX OF ILLINOIS              Unsecured      1,100.00            NA          1,498.51           0.00       0.00
TITLEMAX OF ILLINOIS              Secured              NA       1,498.51         1,498.51           0.00       0.00
VIRTUOSO SOURCING GROUP           Unsecured         444.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-35453         Doc 46      Filed 10/09/18 Entered 10/09/18 10:01:32                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,400.00          $1,689.39           $233.87
       All Other Secured                                  $1,498.51              $0.00             $0.00
 TOTAL SECURED:                                           $4,898.51          $1,689.39           $233.87

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,390.45                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,124.42
         Disbursements to Creditors                             $1,923.26

TOTAL DISBURSEMENTS :                                                                        $6,047.68


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
